2017 IL App (3d) 150085

                                 Opinion filed July 26, 2017
     _____________________________________________________________________________

                                                  IN THE

                                     APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                    2017

     THE PEOPLE OF THE STATE OF                        )      Appeal from the Circuit Court
     ILLINOIS,                                         )      of the 14th Judicial Circuit,
                                                       )      Rock Island County, Illinois,
            Plaintiff-Appellee,                        )
                                                       )      Appeal No. 3-15-0085
            v.                                         )      Circuit No. 14-CF-442
                                                       )
     DARRON L. WARREN,                                 )      Honorable
                                                       )      F. Michael Meersman,
            Defendant-Appellant.                       )      Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court, with opinion.
           Presiding Justice Holdridge concurred in the judgment and opinion.
           Justice McDade dissented, with opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Following his conviction for unlawful possession of cannabis with intent to deliver,

     defendant, Darron L. Warren, filed a notice of appeal on January 27, 2015. The notice of appeal

     identified the judgment order entered on January 27, 2015, as the only order subject to

     defendant’s notice of appeal.

¶2          On March 27, 2015, the circuit clerk prepared a written summary of the monetary

     consequences resulting from defendant’s conviction. In this appeal, defendant requests our court

     to review and vacate portions of the circuit clerk’s data entries placed in the record on March 27,
     2015, subsequent to the notice of appeal filed in this case. Appeal dismissed for lack of

     jurisdiction.

¶3                                                 FACTS

¶4           A jury found defendant guilty of unlawful possession of cannabis with intent to deliver

     (720 ILCS 550/5(d) (West 2014)) on October 31, 2014. On January 27, 2015, the trial court

     sentenced defendant to serve a term of four years’ imprisonment and ordered defendant to pay

     costs only. When discussing whether to set a pay date for the costs of the proceedings, the court

     stated: “All monies in this case are reduced to judgment because I find you don’t have [the]

     ability to pay, and Rock Island County is not a [place] where we track you down for the rest of

     your life in relation to making you pay these fines and fees and costs.” Defendant filed a notice

     of appeal the same day.

¶5           The written judgment order sentencing defendant to the Department of Corrections was

     signed by the court on January 29, 2015, and file-stamped by the circuit clerk’s office on

     January 30, 2015. The written judgment order does not address any monetary considerations.

¶6           The court signed a second written order on January 29, 2015, which was also file-

     stamped by the circuit clerk’s office on January 30, 2015. The second order set out in a

     preprinted form reads as follows: “It is further ordered that the defendant is ordered to pay the

     costs of prosecutions herein. These fees, costs and restitution are reduced to judgment against the

     defendant and are declared a lien against the defendant’s property.” Aside from a potential $250

     DNA analysis fee, the second court order does not include any determination of the amount for

     court costs or designate either a pay date or a date certain for the court to review defendant’s

     ability to pay costs, undetermined as of the date of sentencing, after his release.




                                                       2
¶7             Defendant filed a notice of appeal on January 27, 2015, indicating that “An appeal is

       taken from the Order of Judgment and Sentence” dated January 27, 2015.

¶8             A document labeled as the “Record of Judgment” in defendant’s case appears on the

       record after the notice of appeal. That document, which bears a circuit court file stamp of

       February 6, 2015, shows a “Total Amount of Judgment” of $729.01 and a “Judgment Entered”

       date of February 6, 2015. The document does not bear a judicial signature or include a

       breakdown of the amounts incorporated into the $729.01 sum total. A similar “Record of

       Judgment” document appears later in the record, following this court’s scheduling order. This

       document bears a stamp from the Rock Island County Recorder, which indicates a recording date

       of February 9, 2015.

¶9             The final page of the common law record, entitled “Payment Status Information,”

       documents the fines, costs, and fees comprising the sum total of $729.01. The top of this

       document bears the computer-printed date of March 27, 2015. The fines mistakenly incorporated

       into the total amount of costs include a $50 court system fine (55 ILCS 5/5-1101(c) (West

       2014)), a $20 Violent Crime Victims Assistance Fund fine (725 ILCS 240/10(b) (West 2014)), a

       $10 medical costs fine (730 ILCS 125/17 (West 2014)), a $5 youth diversion fine (55 ILCS 5/5-

       1101(e) (West 2014)), a $5 drug court fine (55 ILCS 5/5-1101(f) (West 2014)), a $10 State

       Police Services Fund fine (730 ILCS 5/5-9-1.17(b) (West 2014)), and a $15 State Police

       Operations Assistance Fund fine (705 ILCS 105/27.3a(1.5), (5) (West 2014)). 1

¶ 10           To date, defendant has not voluntarily paid any portion of the $729.01 sum total of the

       judgment, as determined by the clerk, or been compelled to do so. Similarly, to date, defendant



               1
                 Though the itemized breakdown lists each assessment in shorthand without statutory references,
       for the convenience of the reader, we have referenced the above assessments with their full names and
       statutory citations for the sake of clarity.


                                                          3
       has not been compelled by any supplementary order signed by the trial court compelling

       defendant to pay any portion of the clerical data entries tabulating court costs.

¶ 11                                               ANALYSIS

¶ 12          On appeal, defendant does not challenge the trial court’s order of judgment dated

       January 27, 2015, the subject of the notice of appeal filed on the same date. Instead, defendant

       asserts that the monetary amounts, compiled by the clerk on March 27, 2015, should be reduced

       by $115. In contrast, the State argues that this court should not exercise our jurisdiction to correct

       clerical entries based on the unique procedural posture of this appeal.

¶ 13          We conclude that the State’s concern about the jurisdiction of this court merits further

       consideration. Defendant’s notice of appeal focuses on the court’s judgment dated January 27,

       2015, but the issues presented for our review relate to the actions of the circuit clerk on

       March 27, 2015. Although notices of appeal are to be construed liberally, a notice of appeal does

       not confer jurisdiction on the appellate court unless it “fairly and adequately sets out the

       judgment complained of and the relief sought, thus advising the successful litigant of the nature

       of the appeal.” (Internal quotation marks omitted.) People v. Smith, 228 Ill. 2d 95, 105 (2008). In

       Smith, our supreme court held that the defendant’s notice of appeal was deficient where it

       referenced only the final judgment of conviction, but the claimant was attempting to appeal a

       different judgment (a judgment denying the defendant’s “motion to correct sentence”) that was

       entered approximately 15 months after the judgment of conviction. Id. at 103-05. We have

       serious concerns regarding whether the notice of appeal in this case allows our review of the

       clerical data entries dated March 27, 2015.




                                                         4
¶ 14           Next, we respectfully observe that the purported clerical errors at issue seem attributable

       to a common misunderstanding of what constitutes a true court cost. 2 In fact, both sides to this

       appeal agree that this defendant owes $115 less than the unpaid balance of court costs contained

       in the clerk’s data entries.

¶ 15           With this consensus in mind, we note that an actual controversy is a necessary

       prerequisite for the exercise of our appellate jurisdiction. La Salle National Bank v. City of

       Chicago, 3 Ill. 2d 375, 378-79 (1954). Although an “actual controversy” involves multiple

       variables, the United States Supreme Court astutely stated as follows:

                       “A justiciable controversy is thus distinguished from a difference or dispute of a

                       hypothetical or abstract character; from one that is academic or moot. [Citation.]

                       The controversy must be definite and concrete, touching the legal relations of

                       parties having adverse legal interests. [Citations.] It must be a real and substantial

                       controversy admitting of specific relief through a decree of a conclusive character,

                       as distinguished from an opinion advising what the law would be upon a

                       hypothetical state of facts.” Aetna Life Insurance Co. v. Haworth, 300 U.S. 227,

                       240-41 (1937).

¶ 16           We must also consider whether “the harm that a [party] claims is merely speculative or

       contingent” and if so, the case law provides “the claim is unripe and a court should not decide

       it.” Smart Growth Sugar Grove, LLC v. Village of Sugar Grove, 375 Ill. App. 3d 780, 789

       (2007). The existence of an actual controversy incorporates a number of interconnected

       principles of justiciability, such as standing, ripeness, mootness, advisory opinions, and political


               2
               It is apparent to this court that the circuit clerk’s staff simply misunderstood that some of the
       amounts included as court costs have been judicially determined to be fines. When this sentence was
       imposed in early 2015, neither the trial court nor the circuit clerk had guidance from this court as
       contained in People v. Johnson, 2015 IL App (3d) 140364 (appendix), identifying allowable costs.


                                                             5
       questions. Morr-Fitz, Inc. v. Blagojevich, 231 Ill. 2d 474, 488 (2008). “The related doctrines of

       standing and ripeness ‘seek[ ] to insure that courts decide actual controversies and not abstract

       questions.’ ” Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252 (2010) (quoting People

       v. $1,124,905 U.S. Currency & One 1988 Chevrolet Astro Van, 177 Ill. 2d 314, 328 (1997)).

¶ 17           The quest to ascertain the precisely correct but unpaid balance of costs in this case

       involves an abstract exercise of limited judicial resources that is meaningless. Even if we reduce

       the clerical balance due by $115 as defendant requests, this defendant has no present ability to

       pay any part of the corrected amount. Further, the trial court emphasized at the time of

       sentencing that “Rock Island County is not a [place] where we track you down for the rest of

       your life in relation to making you pay these fines and fees and costs.” We do not dispute the

       truth of this judicial observation.

¶ 18           Significantly, as predicted by the trial judge at the time of sentencing, no one is

       attempting to collect any portion of the monetary component of the sentence announced by the

       trial court on January 27, 2015. When this defendant wins the lottery or inherits a large sum of

       money, the correct amount of defendant’s unpaid balance may become an issue that is ripe for

       our review once defendant has the ability to pay something towards the judgment. At this point,

       it is entirely a matter of speculation whether defendant may develop the ability to pay and

       whether the State will pursue collection efforts at that time.

¶ 19           Fighting for a victory of record, defendant relies on People v. Gutierrez, 2012 IL 111590,

       to demonstrate that our supreme court exercised its judicial resources to resolve a clerical error

       after rejecting a similar jurisdictional challenge by the State. We recognize the court in Gutierrez

       vacated the cost of a public defender’s fee fixed by the clerk rather than the court. In so doing,

       our supreme court made a reference to “void orders of the circuit clerk” (id. ¶ 14). However,




                                                         6
       unlike the case at bar, the erroneous clerical “order” addressed by the court in Gutierrez appeared

       of record on the same date as the judgment order subject to the notice of appeal in that case. This

       fact alone distinguishes Gutierrez from the case at bar. Respectfully, it does not appear to this

       court that our supreme court had an opportunity to consider ripeness or the broader issue of

       justiciability in Gutierrez.

¶ 20           In addition, we are acutely aware that our supreme court has issued a fairly recent

       decision clarifying the nature of truly “void” orders and judgments. See People v. Castleberry,

       2015 IL 116916. Importantly, in another subsequent opinion, our supreme court carefully

       explained that the holding in Castleberry narrowed the “universe” of void orders allowing fewer

       decisions to become “subject to attack in perpetuity.” See People v. Price, 2016 IL 118613, ¶ 31.

       Perhaps the reference to a “void” clerical “order” in Gutierrez should be treated with caution by

       reviewing courts until we receive guidance from our supreme court on Castleberry’s impact, if

       any, on clerical errors that arise after the notice of appeal.

¶ 21           We also consider whether the clerical data entries dated March 27, 2015, qualify as an

       order of any kind. Black’s Law Dictionary defines an order as “[a] command, direction, or

       instruction,” or, alternatively, “[a] written direction or command delivered by a government

       official, esp. a court or judge.” Black’s Law Dictionary 1270 (10th ed. 2014). Here, the printout

       of the clerk’s tabulations does not direct, command, or instruct defendant to pay or to do

       anything. Respectfully, we are unable to conclude that the data entries created by the circuit

       clerk’s staff on March 27, 2015, qualify as a true order, void or otherwise.

¶ 22           Finally, we observe the “Order of Judgment,” dated January 27, 2015, which is identified

       in defendant’s notice of appeal, is similar to other orders routinely signed by trial judges facing

       the daily challenges of sentencing offenders lacking a present ability to pay any part of




                                                          7
       skyrocketing fines and costs enacted by lawmakers to generate funds. We would be remiss if we

       ignored that the sentencing order, presumably prepared by the State’s Attorney for the court’s

       signature, gives a wink and a nod to the trial court’s solution to a difficult and recurring problem

       by ignoring the legislatively-mandated fines when imposing a sentence on an indigent defendant

       with no present ability to pay. Until the prosecutor requests a judge to sign a supplementary

       order in the circuit court that specifies the precise monetary consequences of the court’s

       sentence, we lack a concise judicial order that we are capable of reviewing for the first time on

       appeal without considerable speculation regarding the sum total the court intended to impose.

¶ 23          This does not mean defendant is without avenues for relief to clarify his financial

       obligations to the court system. Clerical miscalculations may be corrected by the circuit clerk

       without any court order or directive from this court. See In re Derrico G., 2014 IL 114463,

       ¶ 107. However, to date, no one has taken any steps requesting the circuit clerk to recalculate the

       amount of costs based on directions from the State’s Attorney, the county’s legal advisor. For

       situations such as this, we provided guidance in People v. Johnson, 2015 IL App (3d) 140364

       (appendix), to assist those confused about the difference between fines and costs.

¶ 24          In this appeal, defendant does not challenge any component of the court’s “Order of

       Judgment” dated January 27, 2015. Hence, this appeal was initiated by the rare appellant that

       was unable to find fault with the judgment order identified in the notice of appeal. In other

       words, defendant is happy with the court’s written order that includes no fines, an undetermined

       amount of costs for purposes of the judgment, and no firm deadline for payment of the monetary

       consequences in any amount.

¶ 25          Therefore, we conclude there is no justiciable issue subject to our review at this time for

       the reasons discussed at length above. Appeal dismissed.




                                                        8
¶ 26                                                 CONCLUSION

¶ 27           For the foregoing reasons, this appeal is dismissed.

¶ 28           Appeal dismissed.

¶ 29           JUSTICE McDADE, dissenting.

¶ 30           The majority dismissed the present appeal, holding that this court does not have

       jurisdiction to address the issue raised by defendant. I would find, however, that this court has

       jurisdiction to vacate the fines added by the circuit clerk under the voidness doctrine. I therefore

       respectfully dissent.

¶ 31           At the outset, I note the majority holds that this court lacks jurisdiction on two distinct

       grounds: lack of a ripe controversy and deficiency in the notice of appeal. 3 I disagree with each

       of these conclusions and will address them in turn. However, I will begin by discussing the issue

       of voidness, which puts the jurisdictional analysis into a proper context.

¶ 32                                                      I. Voidness

¶ 33           The appellate court has consistently held that fines imposed by a circuit clerk are void.

       E.g., People v. Wade, 2016 IL App (3d) 150417, ¶ 9 (“Because we find that some of the

       assessments imposed by the circuit clerk were fines and therefore void, we vacate said fines.”);

       People v. Larue, 2014 IL App (4th) 120595, ¶ 56 (“Because the imposition of a fine is a judicial

       act, and the circuit clerk has no authority to levy fines, any fines imposed by the circuit clerk are

       void from their inception.”); People v. Carter, 2016 IL App (3d) 140196, ¶ 51; see also

       Gutierrez, 2012 IL 111590, ¶ 14.




               3
                The majority also makes repeated reference to defendant’s indigency and his inability to pay
       fines, even going so far as to suggest that defendant will need to “win[ ] the lottery or inherit[ ] a large
       sum of money” to pay the $115 in disputed fines. I respectfully submit that appellate court jurisdiction
       does not turn on an individual defendant’s financial circumstances.


                                                              9
¶ 34          The majority suggests—without explicitly holding—that clerk-imposed fines might no

       longer be considered void in light of our supreme court’s decision in Castleberry, 2015 IL

       116916. In Castleberry, the court abolished the void sentence rule, holding that voidness turns

       not on compliance with statute, but on whether a court has jurisdiction. Citing People v. Price,

       2016 IL 118613, the majority posits that because Castleberry narrowed the “universe” of void

       orders, this court ought to proceed with caution in finding voidness until the supreme court may

       offer further guidance. See supra ¶ 20.

¶ 35          With all due respect to the majority, there is not an open question as to whether clerk-

       imposed fines are void. Castleberry abolished the void sentence rule; it did not call on courts to

       reconsider the very concept of voidness. See Price, 2016 IL 118613, ¶ 31 (“Castleberry

       eliminated [a single] type of void judgment, thus narrowing the universe of judgments subject to

       attack in perpetuity.”). Indeed, the appellate court has continued to hold clerk-imposed fines void

       even in the aftermath of Castleberry. Wade, 2016 IL App (3d) 150417, ¶ 9; Carter, 2016 IL App

       (3d) 140196, ¶ 51; People v. Hible, 2016 IL App (4th) 131096, ¶ 9. As this court explained in

       Wade, “[t]he fines in this case were void, not because they failed to conform with statutory

       requirements, but because they were imposed not by the trial court, but by the circuit clerk.

       Castleberry’s abolition of the void sentence rule, therefore, is of no consequence to the issue of

       whether the fines are void.” Wade, 2016 IL App (3d) 150417, ¶ 12.

¶ 36          It is well settled that a “void order may be attacked at any time or in any court, either

       directly or collaterally.” People v. Thompson, 209 Ill. 2d 19, 25 (2004). The only limit upon a

       court’s ability to correct void actions is jurisdiction. As our supreme court has stated, while “a

       void order may be attacked at any time, the issue of voidness must be raised in the context of a

       proceeding that is properly pending in the courts. If a court lacks jurisdiction, it cannot confer




                                                        10
       any relief, even from prior judgments that are void.” People v. Flowers, 208 Ill. 2d 291, 308

       (2003). The circuit clerk’s imposition of $115 in fines in this case was void. However, this court

       may only confer relief—i.e., order that those fines be vacated—if this is a “proceeding that is

       properly pending in the court[ ].” See id. Thus, we must consider our jurisdiction.

¶ 37                                                 II. Jurisdiction

¶ 38          The majority holds that this court does not have jurisdiction to consider defendant’s

       argument that the fines imposed in this case are void. The majority appears to reach that

       conclusion on two distinct grounds. First, the majority finds that the matter is unripe and

       therefore nonjusticiable, contending that any harm to defendant is merely speculative and

       contingent until such time that he pays the fines in question or the State attempts to collect those

       fines. Separately, the majority implies that a deficiency in defendant’s notice of appeal deprives

       this court of jurisdiction. The implication is that because the notice of appeal predates the

       imposition of fines, this court is precluded from consideration of that issue. I respectfully

       disagree with each of the majority’s conclusions.

¶ 39                                                 A. Ripeness

¶ 40          I respectfully suggest that the majority’s ripeness-based jurisdictional conclusion is

       directly contradicted by our supreme court’s conclusion in Gutierrez, 2012 IL 111590. In that

       case, the court explicitly held that a reviewing court has jurisdiction to address monetary

       assessments that have been imposed by the circuit clerk without authority.

¶ 41          In Gutierrez, the circuit court declined to impose any fines or fees. People v. Gutierrez,

       405 Ill. App. 3d 1000, 1001 (2010). Nevertheless, the circuit clerk imposed a number of

       assessments, including a $250 public defender fee. Id. at 1002. Though labeled a fee, it was and

       is well-settled that the public defender’s fee may only be imposed by a court following notice




                                                        11
       and a hearing at which the court determines the amount of the fee. E.g., People v. Love, 177 Ill.

       2d 550, 555-56 (1997); 725 ILCS 5/113-3.1(a) (West 2014) (dictating that “the court may order

       the defendant” to pay reimbursement for representation (emphasis added)). The appellate court

       vacated the public defender fee and remanded so that the necessary hearing could be held.

       Gutierrez, 405 Ill. App. 3d at 1002.

¶ 42           Defendant appealed to the supreme court, arguing that the appellate court’s remand was

       improper. Gutierrez, 2012 IL 111590, ¶ 1. There, for the first time, the State argued that the

       appellate court lacked jurisdiction because “the [public defender] fee was ordered by the circuit

       clerk rather than by the court, and the appellate court’s jurisdiction is generally limited to

       reviewing final orders of the circuit court.” Id. ¶ 7. Our supreme court rejected that argument,

       finding the appellate court had jurisdiction to vacate the public defender fee. Id. ¶ 14. In short,

       Gutierrez stands for the proposition that, as a general matter, a defendant may challenge on

       appeal assessments imposed by a circuit clerk, regardless of whether they have been adopted in

       an order of the circuit court.

¶ 43           With respect to ripeness and justiciability, Gutierrez is identical to the present case in

       every substantive way. In each case: (1) the circuit court did not impose the assessment in

       question, (2) the circuit clerk did not have the authority to impose the assessment, (3) the circuit

       clerk nevertheless imposed the assessment, (4) there was no indication that the State ever

       attempted to collect the assessment at issue, and (5) the State argued that the reviewing court did

       not have jurisdiction to review the assessment because it was not embodied in an order of the

       circuit court. Notably, the Gutierrez court did not find ripeness to be a jurisdictional roadblock to

       the defendant’s challenge of his assessments. Simply put, Gutierrez is directly on point, and the

       majority’s attempt to distinguish this case from Gutierrez is wholly unconvincing.




                                                         12
¶ 44           In fact, the only distinction the majority is able to draw between Gutierrez and the present

       case concerns the timing of the notice of appeal and the imposition of the illegal assessments. In

       Gutierrez, the public defender fee was imposed by the circuit clerk on the same day that the court

       imposed its sentence; here, the improper fines were apparently imposed 10 days after the court

       announced its sentence, 8 days after the court’s written sentencing order. 4 The majority

       concludes: “This fact alone distinguishes Gutierrez from the case at bar.” Supra ¶ 19.

¶ 45           The majority’s attempt to distinguish Gutierrez conflates its ripeness-based jurisdictional

       conclusion with its notice-of-appeal-based jurisdictional conclusion. To reiterate, the majority’s

       first conclusion was that this court lacked jurisdiction because defendant’s claim was not ripe

       because any harm based on the erroneous imposition of fines was speculative and contingent

       until the State moved to collect those fines. Gutierrez refutes this position. The timing of the

       notice of appeal has absolutely no bearing on whether any harm is speculative or contingent or

       whether defendant’s claim is ripe. Thus, with respect to the majority’s ripeness-based

       jurisdictional conclusion, this is a distinction without a difference.

¶ 46           Gutierrez is substantively identical to the present case. While the majority may disagree

       with the result in that case, or wish to see it revisited, this court is nevertheless legally obligated

       to follow that precedent and conclude that defendant may challenge the present assessments.

       Price v. Philip Morris, Inc., 2015 IL 117687, ¶ 38 (“ ‘Where the Supreme Court has declared the

       law on any point, it alone can overrule and modify its previous opinion, and the lower judicial

       tribunals are bound by such decision and it is the duty of such lower tribunals to follow such

       decision in similar cases.’ ” (Emphasis in original.) (quoting Agricultural Transportation Ass’n

       v. Carpentier, 2 Ill. 2d 19, 27 (1953)).

               4
                The majority often references the “Payment Status Information” sheet dated March 27, 2015, as
       the subject of this appeal. However, the sum total found on that sheet, $729.01, first appeared on the
       “Record of Judgment” sheet of February 6, 2015.


                                                          13
¶ 47                                            B. Notice of Appeal

¶ 48           The majority’s alternative basis for finding that this court does not have jurisdiction in the

       present appeal is that defendant’s notice of appeal, filed January 27, 2015, necessarily did not

       contemplate the fines that would be imposed 10 days later. Citing Smith, 228 Ill. 2d 95, the

       majority concludes that our jurisdiction is limited to issues related to the judgment cited in

       defendant’s notice of appeal. 5 I would find that defendant’s notice of appeal gives this court

       jurisdiction to vacate the circuit clerk’s void assessments.

¶ 49           A criminal defendant’s notice of appeal affects appellate jurisdiction in two separate

       ways. First, the timely filing of a notice of appeal confers jurisdiction upon the appellate court.

       Ill. S. Ct. R. 606(a) (eff. Dec. 11, 2014) (“No step in the perfection of the appeal other than the

       filing of the notice of appeal is jurisdictional.”); see People v. Lewis, 234 Ill. 2d 32, 37 (2009)

       (“A reviewing court lacks jurisdiction and is obliged to dismiss an appeal if there is no properly

       filed notice of appeal.”).

¶ 50           Even after a notice of appeal has been timely filed and the appeal perfected, the notice of

       appeal plays a continuing jurisdictional role. The notice of appeal must list the specific order or

       judgment from which an appeal is taken. Ill. S. Ct. R. 606(d) (eff. Dec. 11, 2014). In turn, that

       notice of appeal “confers jurisdiction on a court of review to consider only the judgments or parts

       thereof specified in the notice of appeal.” Smith, 228 Ill. 2d at 104. In a criminal case, the key

       jurisdictional inquiry is whether the defendant’s notice of appeal, “considered as a whole and

       liberally construed, adequately identifies the complained-of judgment and informs the State of

       the nature of the appeal.” Lewis, 234 Ill. 2d at 39.

               5
                 Coincidentally, the court in Gutierrez also entertained an argument from the State based upon the
       defendant’s notice of appeal. See Gutierrez, 2012 IL 111590, ¶¶ 8-12. The previously discussed
       distinction between Gutierrez and the present case with regard to the timing of the notice of appeal is,
       naturally, quite relevant to the particular issue of notice-of-appeal-based jurisdiction. Thus, Gutierrez is
       not binding with respect to this court’s disposition of that issue.


                                                           14
¶ 51           Initially, I would find that defendant’s notice of appeal in the present case was sufficient

       for this court to vacate the void assessments imposed by the circuit clerk. Defendant’s notice of

       appeal indicated that he was appealing from the “Order of Judgment and Sentence” dated

       January 27, 2015. This notice properly brought up defendant’s entire conviction for review.

       Gutierrez, 2012 IL 111590, ¶¶ 12, 14. Moreover, it is well-settled that a fine is considered part of

       a defendant’s sentence. People v. Jones, 223 Ill. 2d 569, 581-82 (2006).

¶ 52           Considered as a whole and liberally construed, defendant’s notice of appeal would

       encompass any challenges to his conviction or sentence, including any fines, that are part of his

       sentence. While the circuit court did not impose any fines as part of the sentence, the circuit clerk

       improperly and illegally added to defendant’s sentence by imposing fines. Though the clerk only

       got around to calculating defendant’s assessments more than a week after he appealed, it would

       be unreasonable to construe that against defendant. In other words: the clerk erred once in

       imposing illegal fines, and essentially erred again by doing so late; the second error should not

       insulate the first error from review. 6

¶ 53           Even if defendant’s notice of appeal was deemed insufficient to bring the circuit clerk’s

       illegal imposition of fines under our review, I would still find that this court has jurisdiction to

       vacate those fines under the voidness doctrine. That doctrine allows that relief may be conferred

       where a “proceeding *** is properly pending in the courts.” Flowers, 208 Ill. 2d at 308. When

       defendant filed a timely notice of appeal, the matter was properly pending before this court. Ill.

       S. Ct. R. 606(d) (eff. Dec. 11, 2014). Thus, we have the authority to vacate as void the fines



               6
                  This conclusion is bolstered by the fact that the State was clearly not prejudiced by the
       discrepancy. See Lewis, 234 Ill. 2d at 37 (“The failure to comply strictly with the form of the notice is not
       fatal if the deficiency is nonsubstantive and the appellee is not prejudiced.”). Given the glut of challenges
       to fines and fees that pass through the appellate court on an annual basis, the State could have been
       nothing if not prepared to rebut such a challenge on this appeal.


                                                            15
       imposed by the circuit clerk. See, e.g., In re N.G., 2017 IL App (3d) 160277 (declaring

       appellant’s criminal conviction void on civil appeal from parental unfitness finding).

¶ 54            The appellate court’s jurisdiction, hinging on the contents of a notice of appeal, is issue-

       specific. That is, while the filing of a notice of appeal brings a defendant’s case before this court

       generally, the judgment or judgments listed in the notice limit the arguments the court may

       entertain when a disposition is made. See, e.g., People v. Shaw, 2016 IL App (4th) 150444,

       (addressing some issues on the merits while finding a notice-of-appeal based lack of jurisdiction

       as to other issues). Voidness doctrine requires only that a proceeding be properly before the

       court. Indeed, the sole case the majority relies upon in reaching its conclusion on this issue,

       Smith, 228 Ill. 2d 95, did not contemplate a voidness challenge.

¶ 55            In summary, the circuit clerk’s imposition of fines where the court did not order them

       was illegal and void. Gutierrez dictates that ripeness and justiciability are not jurisdictional

       hurdles for defendant to challenge those assessments. Further, defendant’s notice of appeal does

       not preclude this court from conferring relief. Accordingly, I would vacate the $115 in fines at

       issue.




                                                         16